NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN ALBERTO QUINONEZ TOMAS,                    No.    20-70979

                Petitioner,                     Agency No. A202-127-469

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Juan Alberto Quinonez Tomas, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding

of removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Substantial evidence supports the agency’s determination that the harm

Quinonez Tomas experienced in Guatemala did not rise to the level of persecution.

See Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir. 2019) (“[C]ases with

threats alone, particularly anonymous or vague ones, rarely constitute

persecution.”); see also Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003)

(“Persecution . . . is an extreme concept that does not include every sort of

treatment our society regards as offensive.” (citation and internal quotation marks

omitted)).

      Substantial evidence also supports the agency’s determination that Quinonez

Tomas failed to establish a well-founded fear of future persecution. See Gu v.

Gonzales, 454 F.3d 1014, 1022 (9th Cir. 2006) (petitioner failed “to present

compelling, objective evidence demonstrating a well-founded fear of

persecution”); see also Duran-Rodriguez, 918 F.3d at 1029 (applicant did not have

a well-founded fear of future persecution where substantial evidence supported the

agency’s finding that he could relocate).

      Thus, Quinonez Tomas’s asylum claim fails.

      Because Quinonez Tomas failed to establish eligibility for asylum, in this


                                            2                                   20-70979
case, he failed to establish eligibility for withholding of removal. See Zehatye, 453

F.3d at 1190.

      Substantial evidence supports the agency’s denial of CAT relief because

Quinonez Tomas failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Guatemala. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Zheng v. Holder,

644 F.3d 829, 835-36 (9th Cir. 2011) (possibility of torture too speculative).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                      20-70979